Citation Nr: 1600536	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1972 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to the benefit currently sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  He has a current diagnosis of bipolar disorder.   

VA treatment records currently associated with the claims file reference additional VA psychiatric treatment from the Hines VA medical facility from the 1980s.  See November 2003 and May 2014 VA treatment records.  A September 2008 VA treatment record noted that the Veteran has been seen at the Hines VA medical facility since he separated from service.  Although certain records from the Hines VA medical facility are associated with the claims file, it does not appear that the Veteran's earlier treatment records are associated with the claims file.  Such records should be sought.  

Moreover, a December 2012 statement raises the contention of entitlement to service connection for post-traumatic stress disorder (PTSD).  VA treatment records reveal that the Veteran reported that he was physically beaten while in the service.  See September 2008 VA treatment records.  Thus, upon remand, the RO should send the Veteran proper notice regarding PTSD claims based on personal assault, as well as stressor information regarding PTSD claims.  

The Veteran has a current diagnosis of bipolar disorder.  His VA treatment records also indicate "possible" PTSD.  See June 2014 VA treatment record.  VA treatment records also note that the Veteran reported incidents in service in which he was allegedly beaten up.  The September 2008 VA treatment record indicated that he was depressed and irritable around people and was in fights after he separated from the military.  As such, the Board finds that the Veteran should be afforded a VA examination to determine the nature, onset, and etiology of his diagnosed acquired psychiatric disorder(s).  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant VA treatment records dated since 2014 from the Las Vegas and Hines VAMCs.  VA psychiatric treatment records from the Hines VAMC dated in the 1970s and the 1980s should be associated with the claims file, to specifically include any records from 1986 to 1989.  Any negative response should be associated with the claims file.   

2.  Request that the Veteran identify any private mental health treatment records dated since separation from service.  Such records should be sought. 

3.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Also, resend the Veteran appropriate VA forms so that he can identify his alleged stressors.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature and etiology of his psychiatric disorder.

5.  Schedule the Veteran for an appropriate psychiatric examination to determine the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should identify any acquired psychiatric disorder found to be present.  A diagnosis of PTSD should be specifically ruled in or ruled out.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric condition is related to or had its onset during service.  

A thorough rationale and explanation for the conclusions reached should be set forth.  The examiner should consider the September 2008 VA treatment record which noted that the Veteran was depressed and irritable around people and was in fights after he separated from the military.  

6.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




